Filed 3/30/16 P. v. Simard CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     SECOND APPELLATE DISTRICT
                                                  DIVISION TWO

THE PEOPLE,                                                          B259920

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA395034)
         v.

DAVID SIMARD,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County. Robert
C. Vanderet, Judge. Affirmed.


         Gideon Margolis, under appointment by the Court of Appeal, for Defendant and
Appellant.


         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney
General, Lance E. Winters, Assistant Attorney General, Michael R. Johnsen and Alene
M. Games, Deputy Attorneys General, for Plaintiff and Respondent.
       Defendant and appellant David Simard (defendant) appeals from the judgment
entered after his conviction of conspiracy and grand theft, raising only a sentencing issue.
He contends that the trial court erroneously based penalty assessments and a surcharge
upon the restitution fines imposed pursuant to Penal Code sections 1202.4 and 1202.44.1
Defendant’s contention is without merit as the record demonstrates that the penalty
assessments and surcharge were not based upon the restitution fines, but properly based
upon a fine imposed pursuant to section 672. We thus affirm the judgment.
                                     BACKGROUND2
       Defendant and a codefendant were charged with 12 felonies, as follows:
conspiracy to defraud another of property (count 1), in violation of section 182,
subdivision (a)(4); three counts of grand theft of personal property (counts 2, 3, and 4), in
violation of section 487, subdivision (a); one count of counterfeiting an official seal
(count 5), in violation of section 472; four counts of forgery (counts 6, 7, 8, and 9), in
violation of section 470, subdivision (d); two counts of preparing false documentary
evidence (counts 10 and 11), in violation of section 134; and one count of procuring and
offering a false or forged instrument (count 12), in violation of section 115, subdivision
(a). As to each count, the information alleged that the value of the property taken
exceeded $200,000 within the meaning of section 12022.6, subdivision (a)(2).
       On motion of defendant pursuant section 1118.1 made at the close of the
prosecution case at trial, the trial court dismissed counts 3 through 12, leaving counts 1
and 2 for the jury’s determination. The jury found defendant guilty of both counts as
charged. As to count 2, the jury found true the allegation that the value of the property
exceeded $200,000.
       On November 3, 2014, the trial court suspended imposition of sentence, and
placed defendant on formal probation for five years. As a term and condition of


1      All further statutory references are to the Penal Code, unless otherwise indicated.

2     As defendant challenges only that part of his sentence which included a penalty
assessment and surcharge, it is unnecessary to summarize the trial evidence.

                                              2
probation the court ordered defendant to pay victim restitution to be determined, plus the
following fines and fees: a restitution fine of $10,000; a probation revocation fine of
$10,000, payable in the event of revocation of probation; a $30 criminal conviction fee;
and a $40 court security fee. Defendant was also ordered to pay a “fine in the amount of
$10,000 plus penalty assessments which is the max fine allowed for this crime.” 3 The
penalty assessment was computed later to be $24,000 and the surcharge to be $2,000, and
both were included in the minute order.
       Defendant filed a timely notice of appeal from the judgment.
                                      DISCUSSION
       Defendant contends that trial court was not authorized to impose penalty
assessments or a surcharge upon the restitution fines imposed pursuant to sections
1202.4, subdivision (b), and 1202.44. Respondent agrees that restitution fines imposed
pursuant to those sections are not subject to penalty assessments and surcharges. (See
§ 1464, subd. (a)(3)(A); People v. McHenry (2000) 77 Cal. App. 4th 730, 733-734.)
However, respondent contends that the penalty assessments and surcharge were not
imposed upon the restitution fines, but rather imposed pursuant to section 672. Although
neither the trial court nor the minutes named section 672 as authority for the fines,
respondent argues that the following statement referred to that section: “He’s to pay a
fine in the amount of $10,000 plus penalty assessments which is the max fine allowed for
this crime.”
       Section 672 provides: “Upon a conviction for any crime punishable by
imprisonment in any jail or prison, in relation to which no fine is herein prescribed, the

3       Although the trial court suspended imposition of sentence, placed defendant on
probation, and then recited the various fines and fees as conditions of probation, the court
indicated that the terms and conditions applied to count 1; then the court corrected the
order to clarify that “all the terms and conditions [originally] read are on count 2,” and
that count 1 would be stayed pursuant to section 654. Where imposition of sentence has
been suspended, there is no sentence to be stayed, and section 654 is thus inapplicable.
(People v. Wittig (1984) 158 Cal. App. 3d 124, 137.) Thus, the fines, surcharges, and
restitution were not imposed in relation to sentencing on a particular count.


                                             3
court may impose a fine on the offender not exceeding one thousand dollars ($1,000) in
cases of misdemeanors or ten thousand dollars ($10,000) in cases of felonies, in addition
to the imprisonment prescribed.” “Many criminal statutes provide for the imposition of a
base fine in addition to a jail or prison sentence. [Citation.] Where the criminal statute
does not prescribe the base fine, section 672 authorizes the trial court to impose a fine.
(People v. Uffelman (2015) 240 Cal. App. 4th 195, 197.) Here, as neither section 487,
defining grand theft, nor section 489, setting the punishment for grand theft, prescribes a
fine for violating section 487,4 it was within the trial court’s discretion to impose a
$10,000 fine. A fine imposed pursuant to section 672 is subject to penalty assessments
and surcharges. (See People v. Allen (2001) 88 Cal. App. 4th 986, 988; §§ 1464, 1465.7;
Gov. Code, § 76000.) The trial court was authorized to impose the maximum fine
allowed by law as a condition of probation. (§ 1203.1, subd. (a).)
       We are thus persuaded by respondent’s argument that the court properly exercised
its discretion to impose a $10,000 fine due to the violation of section 487, plus penalties
and surcharges based upon that fine, and that the court did not impose penalties and
surcharges upon the restitution fines.
                                      DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                                   ____________________________, J.
                                                   CHAVEZ
We concur:

__________________________, P. J.
BOREN

__________________________, J.
ASHMANN-GERST



4      Section 489 prescribes a fine only for a violation of section 487a.

                                              4